Citation Nr: 9905557	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  97-13 355A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to benefits under 38 U.S.C.A. § 1151 based upon 
treatment at a Department of Veterans Affairs (VA) medical 
facility from May 4, 1996, to July 11, 1996.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and sister-in-law


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to October 
1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  


REMAND

The record reflects that the veteran was seen at a private 
facility emergency room on May 4, 1996, for complaints of a 
2-day history of abdominal pain, nausea, and vomiting.  At 
the time of admission, he appeared to be in severe epigastric 
pain and was hyperventilating.  It was noted that he was a 
chronic alcoholic.  He was transferred to a VA facility where 
he was hospitalized from May 5, 1996, through July 11, 1996.  
The discharge summary of this hospitalization reflects that 
the admitting diagnoses included ataxia and debility, and 
status post alcohol withdrawal.  He was 45 years old with a 
history of alcohol abuse, pancreatitis, alcoholic hepatitis, 
and post-traumatic stress disorder (PTSD).  Primarily, he was 
admitted for acute pancreatitis.  It was noted that his 
hospital stay was complicated by severe alcohol withdrawal 
with delirium tremens.  When medically stabilized, he was 
found to have significant cognitive deficits and ataxia.  He 
was transferred to rehabilitation medical service for 
comprehensive inpatient therapies on June 6, 1996.  After 
improvement, he was transferred for inpatient alcohol 
rehabilitation on June 17, 1996.  

In a July 1997 addendum to the discharge summary, it was 
noted that the veteran had undergone his first rehabilitation 
treatment for a long history of alcohol abuse/dependence 
beginning at the age of 12.  It was noted that he had 
recently been consuming one half gallon of whiskey per day 
and had a history of multiple withdrawal symptoms to include 
delirium tremens, audio-visual hallucinations, memory 
blackouts, and tremors.  He had fatty liver disease and 
pancreatitis.  He also had cerebellar ataxia, probably 
secondary to peripheral neuropathy secondary to alcohol 
dependence.  It was noted that the veteran was 
psychologically evaluated during his stay and that he often 
met with his counselor and treatment team to address his many 
physical complaints.  The examiner reported that at one 
point, the veteran asserted that he could benchpress 180 
pounds right before he came into the VA Medical Center, and 
that he walked through the doors of the medical center and 
that he almost died at "their hands."  It was noted that 
there had been several references to the possibility of 
bringing suit against the medical staff at the hospital.  The 
examiner pointed out that he reminded the veteran that he 
came to the hospital in an ambulance with severe abdominal 
pain and steadily suffering the affects of his long abuse of 
alcohol due to his liver disease and other problems.  The 
veteran agreed with the physician's assertion and recalled 
that he could barely remember how sick he was when he was 
first admitted.  His discharge plans were to attend 
outpatient substance abuse treatment and to possible 
volunteer at the VA hospital in some program as he improved 
physically.  

The Board notes that numerous records referred to by the RO 
upon Supplemental Statement of the Case (SSOC) in November 
1997 regarding the veteran's hospital stay are no longer 
associated with the claims file.  For example, the RO 
described specifically dated treatment notations from various 
dates in May 1996 with more specific details regarding his 
condition while hospitalized.  Administrative records at the 
Board reflect that the veteran's claims file, to which the 
copies of records of the VA treatment in question would have 
been attached in accordance with standard procedures, was 
transferred by the Board back to the Salt Lake City, Utah, RO 
because of a pending tort claim.   The claims folder was 
returned to the Board, however, for unknown reasons the VA 
treatment records were not.  These records should be 
reassociated with the file.  

Similarly, the Board notes that the RO properly obtained 
copies of Social Security Administration decision from 
October 1997 and associated records that are now part of the 
claims folder.  A review the decision of the Social Security 
Administrative Law Judge, refers expressly to an August 4, 
1997 report from a physician (identified as Exhibit 15F from 
CL, M.D.) concerning the veteran's severe depression and 
"what appears to be brain damage which had occurred during 
the course of a recent hospitalization."  A copy of this 
actual report is also not in the claims file and should be 
associated with the file.  

Records subsequent to this hospitalization show that the 
veteran has been seen for cognitive decline.  A magnetic 
resonance imaging (MRI) test of the brain in November 1996 
was interpreted as showing a large defect within the central 
pons, suggestive of central pontine myolysis vs. ischemia.  
Other VA and private treatment records refer to ataxia and 
memory loss possibly due to post anoxic syndrome, status post 
substance abuse, and status post alcoholism.  

Numerous statements submitted by the veteran, his wife, his 
sister-in-law (a nurse), his parents, and a former employer, 
all attest to the fact that they believe that the veteran 
incurred brain damage secondary to inadequate treatment at a 
VA medical facility.  The statements attest that just prior 
to this hospitalization, the veteran was able to work as a 
heavy equipment operator, but that after his stay at the VA 
medical center, he could no longer be employed.  He is no 
longer able to even drive a car.  He suffers from 
instability, poor depth perception, and difficulty 
concentrating.  It has been argued that his blood oxygen 
level was allowed to drop so low during a hepatic coma that 
he developed brain damage.  This hepatic coma was brought on 
by errors in the use of his IV lines.  More specifically, his 
wife reports that he aspirated on the fluid in his stomach, 
and that she was later told by a VA physician that he had 
been "overdosed" on his pain medications and Librium as his 
liver was not functioning correctly.  This had resulted in a 
hepatic coma.  Additionally, his parents have reported that 
his doctor was "uncaring" and his sister-in-law (the 
nurse), has reported that it is her opinion that the medical 
records are incomplete.  

The Board notes that a preliminary review of the record shows 
that there is credibility problem with the assertions that 
the veteran was in good health and working just prior to his 
VA hospitalization in 1996.  As pointed out earlier, the 
appellant's accounts depicting himself in a robust state of 
health at the time of his entry into the VA hospital are 
unfounded.  He was transferred to the VA medical facility 
from an emergency room at a private facility in severe pain 
and distress and he had been consuming copious amounts of 
whiskey on a daily basis.  The July 1996 addendum reflects a 
long history of alcohol abuse to include multiple withdrawal 
symptoms.  This addendum also reflects that the veteran did 
not walk into the medical center as alleged, but that he was 
brought in by ambulance in distress and pain due to an acute 
episode of pancreatitis and hepatitis.  

In the most recent statement submitted in support of the 
veteran's claim, his wife reported in January 1999 that the 
veteran's brain damage was caused by the VA medical personnel 
forcing sodium too fast into his body and or brain.  She said 
that when he entered the hospital he was given large doses of 
sodium intravenously as he was dehydrated.  She submitted 
records allegedly showing that his sodium level was within 
normal range when he first entered the hospital but rose 
sharply.  

The Board notes that the SSOC in November 1997 concluded that 
the evidence did not show that the veteran incurred 
additional disability as the direct or proximate result of 
the veteran's VA hospitalization or treatment.  In making 
this determination, the RO referred to the case of Gardner v. 
Derwinski, 115 S.Ct. 552, 556 (1994), which ultimately 
affirmed the Unites States Court of Veterans Appeals (Court) 
which held that 38 C.F.R. § 3.358(c)(3), requiring VA fault-
or-accident in order for the appellant to prevail on a claim 
for benefits under 38 U.S.C.A. § 1151, exceeded statutory 
authority and invalidated that regulation.  

On March 16, 1995, interim final VA regulations were 
published at 60 Federal Register 14222-23 (March 15, 1995) to 
conform with the Supreme Court's decision.  In pertinent 
part, 38 U.S.C.A. § 1151 then provided that when there is no 
willful misconduct by the veteran, additional disability 
resulting from VA hospitalization, medical or surgical 
treatment causing injury, or aggravation thereof, shall be 
compensated as if service connected.  In sum, the Supreme 
Court found that the statutory language of 38 U.S.C.A. § 1151 
simply requires a causal connection but that not every 
additional disability is compensable.

38 C.F.R. § 3.358(c)(1) provides that "[i]t will be necessary 
to show that the additional disability is actually the result 
of such a disease or injury or an aggravation of an existing 
disease or injury and not merely coincidental therewith."  
Further, 38 C.F.R. § 3.358(b)(2) provides that 
"[c]ompensation will not be payable...for the continuance or 
natural progress of disease or injuries."  38 C.F.R. § 
3.358(c)(3) now provides that "[c]ompensation is not payable 
for the necessary consequences of medical or surgical 
treatment or examination properly administered with the 
express or implied consent of the veteran, or, in appropriate 
cases, the veteran's representative.  'Necessary 
consequences' are those which are certain to result from, or 
were intended to result from, the examination or medical or 
surgical treatment administered."

The opinion of the Attorney General and the new 38 C.F.R. § 
3.358(c)(3) precludes compensation where disability (1) is 
not causally related to VA hospitalization or medical or 
surgical treatment, or (2) is merely coincidental with the 
injury, or aggravation thereof, from VA hospitalization or 
medical or surgical treatment, or (3) is the continuance or 
natural progress of diseases or injuries for which VA 
hospitalization or medical or surgical treatment was 
authorized, or (4) is the certain or near certain result of 
the VA hospitalization or medical or surgical treatment. 
Where a causal connection exists and there is no willful 
misconduct and the additional disability does not fall into 
one of the above-listed exceptions, the additional disability 
will be compensated as if service connected.

As applicable here, recently Public Law 104-204, Title IV, § 
422(a), (c), Sept. 26, 1996, 110 Stat. 2926, 2927 was enacted 
which reinstates the element of "carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of [VA] in furnishing the hospital care, 
medical or surgical treatment, or examination; or an event 
not reasonably foreseeable."

However, VAOGCPREC 40-97 in December 1997 concluded that all 
claims for benefits under 38 U.S.C. § 1151, which governs 
benefits for persons disabled by treatment or vocational 
rehabilitation, filed before October 1, 1997, must be 
adjudicated under the provisions of section 1151 as they 
existed prior to that date.  The Board is bound by precedent 
opinions of the VA General Counsel under 38 U.S.C.A. § 
7104(c) (West 1991) and 38 C.F.R. §§ 2.6(e)(9), 14.507(b), 
19.5 (1998).

Here, the claim was filed prior to October 1, 1997 and, thus, 
the claim must be adjudicated under the old interpretation of 
38 U.S.C. § 1151 which provided that fault or negligence was 
not required.  In reviewing the most recent adjudication from 
the RO, the hearing officer found that the claim failed 
because: (a) the veteran's cognitive status was the same at 
discharge as at entry into the hospitalization; and (b) there 
was no competent evidence of significant probative weight 
demonstrating that the veteran had additional disability due 
to VA care.  With respect to (a), the Board will withhold any 
comment at this time.  With respect to (b), the hearing 
officer correctly pointed out that lay testimony from the 
appellant and most of his witnesses are not competent to 
establish medical causation.  The Board must underscore to 
the claimant that his personal evidentiary assertions, and 
those of other lay parties, however sincere, can not as a 
matter of law establish medical diagnosis or causation.  
Thus, it is incumbent upon him to provide competent medical 
evidence to support the claim.  The hearing officer further 
determined that the evidence presented by one of the 
veteran's relatives, who is a nurse, does not carry 
significant probative weight because of her limited 
involvement in the veteran's care and her lack of familiarity 
with the complete record.  The Board does not find this logic 
defective and it is generally in line with Black v. Brown, 10 
Vet. App. 279 (1997) (Factors for consideration in assessing 
the medical competence of a nurse to render an opinion as to 
medical causation include specific expertise in the relevant 
specialty and actual participation in the treatment.)   The 
Board must point out, however, that it appears there is at 
last one piece of competent evidence, the August 1997 
physician's report referenced in the Social Security 
Administrative Law Judge decision, that may have addressed 
both disability and a possible causal nexus to VA care that 
is not contained in the current record and is not mentioned 
by the hearing officer.  

In light of all of the above considerations, the case is 
remanded for the following actions:

1.  The RO should reassociate with the 
claims file those medical records that 
presumably were previously associated 
with the claims file regarding the 
veteran's hospitalization at the VA 
Medical Center in Salt Lake City, Utah, 
from May 4, 1996, through July 11, 1996.  
Presumably, as indicated above, these 
records were forwarded to the VARO in 
Salt Lake City, Utah, due to the veteran 
filing a tort claim.  These documents or 
complete copies thereof must be obtained 
and reassociated with the claims file.  
Additionally, the Social Security 
Administration should be requested to 
provide a copy of the August 1997 private 
physician's (Chris Lang, M.D.) report, 
Exhibit 15F, which is no longer of 
record.  All pieces of correspondence 
related to the requests for information 
should also be made a part of the claims 
folder.  

2.  Thereafter, all volumes of the claims 
folders should be forwarded by the RO to 
an appropriately qualified VA 
physician(s) who should be requested, 
after review of the entire evidentiary 
record, to render comprehensive medical 
opinion(s) as to whether the appellant 
incurred an additional disability in 
conjunction with VA medical treatment 
while hospitalized from May 4, 1996, 
through July 11, 1996 and, if so, whether 
there is any causal relationship between 
that additional disability and VA care.  
The physician(s) should specifically 
address the status of the claimant's 
cognitive functioning before and after 
hospitalization.  While the physician(s) 
should consider the lay evidence as to 
this question, the Board notes that there 
are obvious credibility problems with the 
veteran's accounts of his status before 
and after hospitalization and greater 
probative weight should be given to the 
clinical records.  The physician(s) 
should further address the allegations 
that the appellant has current residuals 
as a result of being given sodium during 
hospitalization.  Additionally, the 
physician(s) is requested to determine 
whether the appellant has current 
residuals as a result of lack of oxygen 
to the brain during a hepatic coma 
allegedly brought on by treatment by VA 
personnel.  A copy of this REMAND should 
be provided to the physician(s), and it 
should be emphasized to the physician(s) 
that "fault" or medical "negligence" 
is not at issue.  What is critical, 
however, is that there be an identifiable 
relationship between the development of 
additional disability and VA treatment or 
failure to treat.  All indicated tests 
and other studies should be performed.  
If these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented upon 
in the reports.  The physician(s) is 
requested to provide detailed reasons and 
bases for all opinions reached.  

3.  Following completion of the 
foregoing, the RO must review the entire 
claims folder and ensure that all the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including the 
possibility that the requested medical 
opinion(s) does not include all requested 
information, appropriate corrective 
actions should be taken.  

4.  Subsequently, the RO should 
readjudicate the claim without 
consideration of any fault or negligence 
on the part of VA as provided under the 
old interpretation of 38 U.S.C.A. § 1151, 
prior to October 1, 1997.  If the action 
is adverse to the veteran, he and his 
representative should be furnished an 
SSOC which summarizes the pertinent 
evidence, full cites the applicable legal 
provisions and reflects detailed reasons 
and bases for the decision reached.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






- 10 -


